UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4880


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JORGE MOLINA-SANCHEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:12-cr-00316-FDW-DSC-2)


Submitted:   September 29, 2015           Decided:   November 6, 2015


Before SHEDD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Jonathon Joffe, JOFFE LAW, P.A., Fort Lauderdale, Florida,
for Appellant.    Jill Westmoreland Rose, Acting United States
Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A   jury    convicted         Jorge        Molina-Sanchez         of    conspiracy         to

distribute       and    to    possess        with       intent     to    distribute         five

kilograms    or    more       of    a   mixture        and     substance          containing     a

detectable    amount         of    cocaine       and    one    kilogram       or    more    of    a

mixture and substance containing a detectable amount of heroin,

in violation of 21 U.S.C. § 846 (2012) (Count 1); conspiracy to

commit money laundering, in violation of 18 U.S.C. § 1956(h)

(2012) (Count 2); possession with intent to distribute a mixture

and   substance        containing       a    detectable         amount       of    cocaine,      in

violation of 21 U.S.C. § 841(a)(1) (2012) (Count 3); and using

firearms during and in relation to, and possessing firearms in

furtherance      of,     drug      trafficking         crimes,     in    violation         of    18

U.S.C. § 924(c)(1) (2012) (Count 4).                          On appeal, Molina-Sanchez

raises    several       challenges          to   his    convictions          and    420-month,

downward variant sentence.              Finding no error, we affirm.

                                                 I.

      Molina-Sanchez first argues that the district court erred

in denying his motions for judgment of acquittal on the drug

trafficking      and    money      laundering          conspiracy       offenses—Counts          1

and 2.      We review de novo the district court’s denial of a

motion for judgment of acquittal.                       United States v. Engle, 676
F.3d 405, 419 (4th Cir. 2012).                       In assessing the sufficiency of

the evidence, we determine whether there is substantial evidence

                                                 2
to    support     the       convictions      when       viewed          in    the     light        most

favorable    to      the     government.          Id.        “Substantial             evidence          is

evidence    that       a    reasonable      finder          of     fact       could       accept       as

adequate and sufficient to support a conclusion of guilt beyond

a    reasonable      doubt.”      Id.        Thus,          “[a]    defendant             bringing       a

sufficiency challenge must overcome a heavy burden, and reversal

for    insufficiency          must     be     confined             to        cases        where        the

prosecution’s failure is clear.”                    Id. (internal quotation marks

and citation omitted).

       To obtain a drug trafficking conspiracy conviction under 21

U.S.C. § 846, “the government must prove that (1) the defendant

entered into an agreement with one or more persons to engage in

conduct    that       violated    21       U.S.C.       §    841(a)(1);             (2)    that        the

defendant    had      knowledge       of    the   conspiracy;                and    (3)     that       the

defendant       knowingly        and       voluntarily             participated              in     the

conspiracy.”          United States v. Howard, 773 F.3d 519, 525 (4th

Cir.    2014)   (ellipsis,        brackets,         and      internal          quotation          marks

omitted).            “Given     the    clandestine               and     covert           nature       of

conspiracies,         the     government      can       prove          the    existence           of    a

conspiracy      by    circumstantial         evidence            alone.”            Id.    (internal

quotation marks omitted).              “Evidence of continuing relationships

and repeated transactions can support the finding that there was

a     conspiracy,          especially       when        coupled              with     substantial



                                              3
quantities      of   drugs.”        Id.    at    526        (brackets    and    internal

quotation marks omitted).

     To obtain a money laundering conspiracy conviction under 18

U.S.C. § 1956(h), the government must prove:

     (1) the existence of an agreement between two or more
     persons to commit one or more of the substantive money
     laundering   offenses   proscribed  under  18   U.S.C.
     § 1956(a) . . . ; (2) that the defendant knew that the
     money laundering proceeds had been derived from an
     illegal activity; and (3) the defendant knowingly and
     voluntarily became part of the conspiracy.

United States v. Green, 599 F.3d 360, 371 (4th Cir. 2010).                             As

relevant to this case, a defendant commits a money laundering

violation under § 1956(a) if he conducts or attempts to conduct

a financial transaction: (1) “intending to promote the carrying

on   of      specified        unlawful          activity        (‘promotion          money

laundering’)”; or (2) “knowing that the financial transaction is

designed   to    conceal     the   nature       of    the    proceeds     of   specified

unlawful    activity     (‘concealment          money       laundering’).”         United

States v. Bolden, 325 F.3d 471, 486-87 (4th Cir. 2003).

     Having      thoroughly        reviewed          the    trial   transcript,        we

conclude    that     there   was    more    than       sufficient       evidence     (both

direct    and   circumstantial)       to    convict         Molina-Sanchez      of    both

conspiracy      offenses.      Specifically,           the     evidence    establishes

that Molina-Sanchez knowingly participated in a large-scale drug

trafficking operation and that he conspired to conduct financial

transactions to both promote the drug trafficking operation and

                                           4
conceal the nature of the proceeds.                           Although Molina-Sanchez

argues that the coconspirators who testified at his trial are

inherently         untrustworthy,        “[i]n         evaluating    the   sufficiency       of

the     evidence,         we     do    not        review    the     credibility       of    the

witnesses.”             United States v. Foster, 507 F.3d 233, 245 (4th

Cir. 2007).

                                                  II.

       Next,       Molina-Sanchez           contends       that     the    district        court

abused its discretion in admitting certain evidence.                              “We review

a trial court’s rulings on the admissibility of evidence for

abuse of discretion, and we will only overturn an evidentiary

ruling      that    is    arbitrary         and    irrational.”        United     States     v.

Cole,    631 F.3d 146,     153      (4th    Cir.   2011)     (internal     quotation

marks omitted).

       We    conclude       that      the    district      court     did   not    abuse     its

discretion         by    admitting       the       challenged     evidence,      as   it    was

relevant to the charges and not unduly prejudicial.                              See Fed. R.

Evid. 402, 403.            Notably, the district court took care to issue

limiting instructions when appropriate.                           See United States v.

Lespier, 725 F.3d 437, 448 (4th Cir. 2013) (holding that “any

risk    of     unfair      prejudice         was       effectively    mitigated       by    the

court’s carefully framed limiting instructions regarding proper

consideration of [the] evidence”).



                                                   5
                                     III.

     Molina-Sanchez argues that his sentence is procedurally and

substantively   unreasonable.              We     review     a   sentence      for

reasonableness under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Lymas, 781 F.3d 106, 111 (4th Cir. 2015).

                                      A.

     Molina-Sanchez    first    raises          several    challenges    to   the

district   court’s    calculation          of     his     advisory     Sentencing

Guidelines range.     When evaluating Guidelines calculations, we

review the district court’s legal conclusions de novo and its

factual findings for clear error.                United States v. Cox, 744
F.3d 305, 308 (4th Cir. 2014).              “Clear error occurs when the

reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.”                       Id.

(ellipsis and internal quotation marks omitted).

     Molina-Sanchez    contends       that       he     should   not    be    held

accountable for all of the drugs in the conspiracy because the

evidence does not establish his involvement in the conspiracy.

This argument fails for the same reason that his sufficiency

argument   fails:     there    was     more        than    adequate      evidence

establishing Molina-Sanchez’s participation in the large-scale

drug trafficking operation.



                                      6
       Molina-Sanchez next asserts that the district court erred

in    applying    the      three-level       enhancement     for    his    role   as   a

manager     or   supervisor      in    the    conspiracy     and    in    denying   his

request for a mitigating role reduction.                     See U.S. Sentencing

Guidelines Manual §§ 3B1.1(b), 3B1.2(b) (2013).                          A three-level

enhancement is warranted “[i]f the defendant was a manager or

supervisor (but not an organizer or leader) and the criminal

activity involved five or more participants or was otherwise

extensive.”       USSG § 3B1.1(b).            “The enhancement is appropriate

where the evidence demonstrates that the defendant controlled

the   activities      of    other     participants      or   exercised      management

responsibility.”        United States v. Slade, 631 F.3d 185, 190 (4th

Cir. 2011) (internal quotation marks omitted).

       We   discern        no   clear    error     in    the       district    court’s

application of the three-level enhancement and its denial of a

mitigating role reduction.               The conspiracy involved more than

five participants and the evidence presented a trial establishes

that Molina-Sanchez was at least a manager or supervisor of the

drug trafficking operation.

       Molina-Sanchez next contends that the district court erred

in applying the criminal-livelihood enhancement.                      The Guidelines

provide for a two-level enhancement if the defendant received a

leadership enhancement under USSG § 3B1.1 and “committed the

offense as part of a pattern of criminal conduct engaged in as a

                                             7
livelihood.”               USSG   §    2D1.1(b)(14)(E).                  ““Engaged    in     as    a

livelihood” means that, for any 12-month period, “the totality

of   circumstances           shows     that    .       .   .   criminal     conduct    was        the

defendant’s          primary      occupation.”                  USSG      § 4B1.3     cmt.        n.2

(internal quotation marks omitted); see USSG § 2D1.1(b)(14)(E)

cmt. n.19(C) (referencing § 4B1.3).                             This may be proven, for

example,        by     demonstrating          that         “the      defendant      engaged       in

criminal conduct rather than regular, legitimate employment; or

the defendant’s legitimate employment was merely a front for the

defendant’s criminal conduct.”                     USSG § 4B1.3 cmt. n.2.

      We conclude that the district court did not clearly err in

applying the criminal-livelihood enhancement.                               By 2009, Molina-

Sanchez and his brother were receiving 11-kilogram shipments of

cocaine every other month and each shipment yielded $80,000 in

profit.     Thus, even if Molina-Sanchez earned some money by other

means, the primary source of his income for several years was

the drug trafficking operation.                        Moreover, the court could have

reasonably concluded that the lawn-mowing business was a front

for the brothers’ criminal conduct, considering that the lawn-

mowing equipment was hardly used.

      We   also       discern     no    clear          error    in    the   district       court’s

denial     of    Molina-Sanchez’s             request          for   a    two-level    downward

adjustment           for     acceptance        of          responsibility.            See     USSG

§ 3E1.1(a).           Except in rare circumstances not applicable here,

                                                   8
“[t]his adjustment is not intended to apply to a defendant,”

like Molina-Sanchez, “who puts the government to its burden of

proof    at    trial     by   denying       the       essential         factual      elements      of

guilt, is convicted, and only then admits guilt and expresses

remorse.”       USSG § 3E1.1 cmt. n.2.

                                                 B.

      Finally,           Molina-Sanchez               challenges              the     substantive

reasonableness of his sentence.                       “Any sentence that is within or

below a properly calculated Guidelines range is presumptively

[substantively]          reasonable.            Such        a    presumption         can    only   be

rebutted       by   showing      that      the        sentence         is   unreasonable        when

measured       against     the      18   U.S.C.        §    3553(a)         factors.”         United

States    v.    Louthian,        756 F.3d 295,          306    (4th    Cir.)       (citation

omitted), cert. denied, 135 S. Ct. 421 (2014).

      We conclude that Molina-Sanchez has not met this burden.

The district court carefully considered the § 3553(a) factors

before imposing a sentence well below Molina-Sanchez’s advisory

Guidelines range of life plus 60 months’ imprisonment.                                       Indeed,

the downward variance was generous considering that the court

stated    that      this      was    one     of       the       largest       drug    trafficking

conspiracies        it     had      ever    witnessed.                 Moreover,       the     court

considered Molina-Sanchez’s arguments for a 180-month sentence

but concluded that the seriousness of the offenses outweighed

any   mitigating         factors.          Finally,         the       court    did    not    err   in

                                                  9
concluding that the difference between the postarrest conduct of

Molina-Sanchez    and   his    brother      warranted   a    disparity    in   the

their sentences.

                                       IV.

       We affirm the district court’s judgment.               We dispense with

oral   argument    because     the    facts    and   legal    contentions      are

adequately   presented    in    the    materials     before    this   court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                       10